DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 07/19/2022, with respect to current claims 1, 4, 6, 8-10, 16 and 19-20 have been fully considered and are persuasive.  As indicated in the previous Final Rejection mailed on 06/08/2022, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 6, 8-10 and 19-20 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).
The previous 112(a) claim rejection regarding claims 1, 4, 6, 8-10, 16 and 19-20 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1, 4, 6, 8-10, 16 and 19-20 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “a concentration of the dissolved sulfides in the wastewater and/or wastewater sludge stream;” on lines 3-4.
	Amend claim 1 to instead recite “a concentration of the dissolved sulfides in the wastewater and/or the wastewater sludge stream;” on lines 3-4 to maintain consistency.

	Amended, independent claim 1 recites “a piping leading to or from the wastewater treatment solids applications.” on line 16.
	Amend claim 1 to instead recite “a piping leading to or from the wastewater treatment plant solids applications.” on line 16 to maintain consistency.

Allowable Subject Matter
Claims 1, 4, 6, 8-10, 16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Stas et al. (U.S. 4,595,577) (hereinafter “Stas”) and Ryther et al. (WO 2014/182561 A1) (hereinafter “Ryther”) are considered the closest prior arts.  Specifically, Stas teaches a method for treating a wastewater and/or a wastewater sludge stream comprising dissolved sulfides (see col. 1 lines 8-12 – “process for the treatment of waste water and gases…”) (see col. 2 lines 4-9 – “The process of the present invention is particularly applicable to effluents containing dialkyl disulphides…The process can also be applied to the treatment of effluents also containing other organic sulphur compounds”), said method comprising:
adding performic acid as a treating chemical to the wastewater and/or the wastewater sludge stream as an odor controlling agent and/or a corrosion controlling agent in an amount of 1-12 ppm calculated as an active concentration of performic acid (see col. 2 lines 30-40 – “Various types of peroxide compounds can be used as oxidizing agents…percarboxylic acids such as performic acid, peracetic acid…”) (see col. 4 lines 3-7 – “The process also makes it possible advantageously to treat certain coloured and evil-smelling, aqueous effluents…”) (see col. 2 lines 51-65 – “The amount of peroxide compounds to be used can vary within wide limits…such that the ratio of the amount of peroxide compound…to the amount of dialkyl disulphides…is more than 0.2 and preferably more than 0.5 (expressed in mol equivalents)”) (see Table 1).
Ryther further teaches a similar method for treating wastewater including a step of measuring a concentration of dissolved sulfides and adjusting an amount of a treating chemical based on the measurement result (see Ryther pages 4, 8 and 10 – “determining the PAA demand of the system before adding the composition…the PAA demand is then between 0.1 ppm to 50 ppm per drops needed…the PAA demand are measured over time and the amount of additive added is modified to remain within the “in between” measurement…different dosages of peracid compositions are measured…”).
However, the combination does not explicitly teach wherein the active concentration of the performic acid is 8%-14% calculated as weight to volume of the treating chemical, and adjusting the amount of the treating chemical based on the concentration of the dissolved sulfides measured, wherein adding the treating chemical decreases the concentration of the dissolved sulfides within 5-10 minutes to below 5 ppm, and wherein said treating chemical is added to a headworks of a wastewater treatment plant, an influent of the wastewater treatment plant and/or a wastewater treatment plant solids applications or a piping leading to or from the wastewater treatment plant solids applications, as recited in amended, independent claim 1, and as argued by Applicant on pages 5-7 of the Remarks section filed on 02/15/2022.
Corresponding dependent claims 4, 6, 8-10, 16 and 19-20 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773